

116 HR 3762 IH: Dental and Optometric Care Access Act
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3762IN THE HOUSE OF REPRESENTATIVESJuly 15, 2019Mr. Loebsack (for himself, Mr. Carter of Georgia, Mr. Gosar, Mr. Van Drew, Mr. Simpson, Ms. Clarke of New York, Mr. Ferguson, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to improve health care coverage under vision
			 and dental plans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Dental and Optometric Care Access Act of 2019 or the DOC Access Act of 2019. 2.Improving health care coverage under vision and dental plans (a)In generalTitle XXVII of the Public Health Service Act is amended by inserting after section 2719A (42 U.S.C. 300gg–19a) the following new section:
				
					2719B.Improving coverage under vision and dental plans
 (a)In generalUnder a group health plan or individual or group health insurance coverage (including such a plan or coverage offering limited scope dental or vision benefits), the following shall apply:
							(1)Payment amounts from covered persons
 (A)In generalThe plan or coverage shall provide, with respect to a doctor of optometry, doctor of dental surgery, or doctor of dental medicine that has an agreement to participate in the plan or coverage and that furnishes items or services that are not covered by the plan or coverage to a person enrolled under such plan or coverage that the doctor may charge the enrollee for such items or services any amount determined by the doctor that is equal to, or less than, the usual and customary amount that the doctor charges individuals who are not so enrolled for such items or services.
 (B)Items and services considered covered by a planFor purposes of subparagraph (A), an item or service shall be considered, with respect to a plan or coverage, to be covered by the plan or coverage only if the item or service is an item or service with respect to which the plan or coverage is obligated to pay an amount that is reasonable and is not nominal or de minimis.
 (2)Duration of limited scope vision and dental plansIn the case of an agreement between such a doctor and such a plan or coverage that offers limited scope dental or vision benefits, the agreement may only extend for a term beyond two years with the prior acceptance of the doctor for each term extension.
 (3)No restrictions on choice of laboratoriesThe plan or coverage may not, directly or indirectly, restrict or limit, such a doctor’s choice of laboratories or choice of source and suppliers of services or materials provided by the doctor to an individual who is enrolled under the plan or coverage.
 (b)Private right of actionIn addition to any other remedies under State or Federal law, a person adversely affected by a violation of this subsection may bring action for injunctive relief against a plan described in subsection (a) and, upon prevailing, in addition to such injunctive relief shall recover monetary damages of no more than $1,000 for each day found to be in violation plus attorney’s fees and costs. The district courts of the United States shall have exclusive jurisdiction of civil actions brought under this subsection.
 (c)Relationship to exception for limited, excepted benefitsSection 2722(c)(1) shall not apply with respect to the requirements of this section. (d)DefinitionsIn this section:
 (1)The terms doctor of dental surgery and doctor of dental medicine mean a doctor of dental surgery or of dental medicine, as applicable, who is legally authorized to practice dentistry by the State in which the doctor performs such function and who is acting within the scope of the license of the doctor when performing such functions.
 (2)The term doctor of optometry means a doctor of optometry who is legally authorized to practice optometry by the State in which the doctor so practices..
 (b)Conforming amendmentSection 2722(c)(1) of the Public Health Service Act (42 U.S.C. 300gg–21(c)(1)) is amended by striking The requirements and inserting Subject to section 2719B, the requirements.
 (c)Exclusive applicability of State lawNotwithstanding any provision of this Act, State law, which directly affects any standard or requirement relating to health insurance issuers and dental or vision benefit plans, shall have exclusive application and the provisions of this Act shall not apply. The State shall retain exclusive jurisdiction over health insurance issuers and limited scope dental or vision benefit plans that are directly governed by such State.
			